ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Freda on 05/28/2021.

Claims 24 has been cancelled.
Claim 27 has been added.
Claims 1, 12, 15-16, 22 and 25-26 have been amended to:

1.	(Currently Amended) A sliding element for an internal combustion engine, the sliding element comprising a base material having an annular external surface upon which a bonding layer and a sliding layer are sequentially deposited, the sliding layer composed of hard amorphous carbon of a combined matrix of :
	the sliding layer includes a plurality of nanoparticles of graphite incorporated within the combined matrix of sp3/sp2 bonds;
	the sliding layer includes a first depth region, a second depth region, and a third depth region disposed sequentially one after the other;
	the first depth region includes a prominence of sp3 bonds;
the second depth region includes a prominence of sp2 bonds; and
	the third depth region includes a prominence of sp3 bonds.

12.	(Currently Amended) The sliding element as claimed in claim 1, wherein the sliding layer has a hardness from 20 

15.	(Currently Amended) A method for coating a sliding element for an internal combustion engine, the method comprising:
	applying a bonding layer on an annular external surface of a base material;
	forming a sliding layer on the bonding layer via physical vapor deposition by cathodic arc 
	wherein the sliding layer is composed of hard amorphous carbon of a combined matrix of 
	wherein forming the sliding layer includes incorporating a plurality of nanoparticles of graphite within the combined matrix of sp3/sp2 bonds; and
	wherein forming the sliding layer further includes forming a first depth region, a second depth region, and a third depth region disposed sequentially one after the other, the first depth region including a prominence of sp3 bonds, the second depth region including a prominence of sp2 bonds, and the third depth region including a prominence of sp3 bonds.

of 
	the sliding layer includes a plurality of nanoparticles of graphite incorporated within the combined matrix of sp3/sp2 bonds;
	the sliding layer is substantially free of hydrogen;
	the sliding layer includes a first depth region, a second depth region, and a third depth region disposed sequentially one after the other;
	the first depth region includes a prominence of sp3 bonds;
	the second depth region includes a prominence of sp2 bonds; and
	the third depth region includes a prominence of sp3 bonds.

22.	(Currently Amended) The sliding element as claimed in claim 1, wherein the plurality of nanoparticles of graphite have a structure of sp2 bonding that is different from that of the combined matrix of sp3/sp2 bonds.

25.	(Currently Amended) The sliding element as claimed in claim 1 
	the first depth region extends to a depth of 320 nanometers and includes 55% to 65% sp3 bonds;
	the second depth region extends from the depth of 320 nanometers to 430 nanometers and includes 65% to 70% sp2 bonds; and


26.	(Currently Amended) The sliding element as claimed in claim 1 

27.	(New) The method of claim 15, wherein forming the sliding layer on the bonding layer via physical vapor deposition by cathodic arc is performed under a condition of pressure from 0.01 mbar to 0.2 mbar, with a cathode current of 40 A to 100 A, a flow of an argon gas from 50 sccm to 200 sccm, a polarization voltage from 30 V to 45 V, and a temperature from 150 °C to 240 °C.

Reasons for Allowance
Claims 1-6, 8-16, 22-23 and 25-27 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach wherein the sliding layer includes a first depth region, a second depth region, and a third depth region disposed sequentially one after the other, such that the first depth region includes a prominence of sp3 bonds, the second depth region includes a prominence of sp2 bonds, and the third depth region includes a prominence of sp3 bonds in combination with the other claim limitations [e.g., the prior art fails to teach a sliding element for an internal combustion engine configured with a sliding layer defined by the specific ordering of sp3 and sp2 bond layering/depths claimed in combination with the plurality of nanoparticles of graphite incorporated therein].
The closest prior art of record teaches a sliding element for an internal combustion engine, and wherein said sliding element comprises amorphous carbon (or diamond-like carbon) composed of sp3/sp2 bonds that may include a distribution of graphitic particles of which may be of a size that is in the nanometer range (and wherein the sliding element layers are formed via a physical vapor deposition (PVD) process).
However, the prior art does not teach configuring the sliding layer such that three specific depth regions are clearly defined by the order of respective prominences of either sp3 or sp2 bonds, and as such, the claimed sliding layer enables a particular degree of wear/friction resistance/durability for the sliding element, and while the prior art does teach how one may control the particular degree of sp3 and sp2 bonds in a generic layer/coating, the prior art does not suggest configuring/manipulating the respective bonds across the various depths of the layer/coating so as to arrive at the specific ordering of sp3 prominence, sp2 prominence, and sp3 prominence as per the claimed sliding element/method for coating a sliding element.
In conclusion, the claimed invention(s) may be regarded as both novel and inventive with respect to the particular degree of wear/friction resistance/durability that is enabled by the sliding layer configuration of the sliding element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747